UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                           -X
INGRID PLUMMER FRANCIS,
                                                                         MEMORANDUM & ORDER
                               Plaintiffs,
                                                                            18-CV-4965(NGG)(ST)
               -against-

UNITED STATES OF AMERICA,

                               Defendant.
                                                           X
NICHOLAS G. GARAUFIS,United States District Judge.

       PlaintiffIngrid Plummer Francis brings this action against Defendant United States of

America, pursuant to the Federal Tort Claims Act("FTCA"),28 U.S.C §§ 1346(b)(1) and 2671,

et seq. (Compl.(Dkt. 1)^ 2.) Plaintiff alleges that, due to Defendant's employee's carelessness,

recklessness, and negligence, the employee crashed her truck into PlaintifP s car causing severe

and permanent injuries. (Id.f 3.)

       Before the court is Defendant's motion to dismiss for lack of subject matter jurisdiction,

pursuant to Fed. R. Civ. P. 12(b)(1), and for failure to state a claim, pursuant to Fed. R. Civ. P.

12(b)(6). (See Def. Mot. to Dismiss("Mot.")(Dkt. 13).) For the following reasons. Defendant's

motion is GRANTED.


I.     BACKGROUND


       A.      Factual Allegations

       On June 28,2016, at approximately 5:00 P.M., while stopped at the intersection of 164^''
Street and Highland Avenue in Queens, New York, United States Postal Service("USPS")

employee Shantel S. Cox, while on duty, allegedly crashed her USPS truck into the back of

Plaintiffs vehicle. (Compl.     9-12.) As a result ofthe accident. Plaintiff allegedly suffered a

right-shoulder rotator-cuff tear (requiring arthroscopic surgery), a partial tear ofthe right bicep,


                                                  1
hemiated and bulging discs in her cervical spine, great mental pain, and loss of enjojonent of life.

(Id. If 15.) Further, Plaintiff"was disable[d] from her emplo5mient from June 29,2016 to

February 14,2017." (Id.)

        Two months after the accident, on or about September 7,2016, USES received an

administrative claim from Plaintiff on a Standard Form 95 ("SF-95"). (Aif. of M.Kevin Coffey

("Coffey Aff")(Dkt. 13-2)^ 2.) On the SF-95, Plaintiff alleged property damage as a result of

the accident and handwrote"NONE"in the form's "Personal Injury/Wrongful Death" section,

which instructed her to "state nature and extent of each injury... which forms the basis ofthe

claim." (Sept. 7,2016 SF-95(Dkt. 13-3) at 2;       Def. Mem.in Supp. of Mot.("Mem.")(Dkt.

13-1) at 1.) Plaintifffurther indicated that she was claiming $4,411.61 in property damage and

no damages for personal injuries. (Sept. 7,2016 SF-95 at 2;^Mem. at 2.) The SF-95

informed her that a "failure to specify [damages] may cause forfeiture of[her] rights." (Sept. 7,

2016 SF-95 at 2.)

        On or about September 16, 2016, USPS sent Plaintiff a letter with an accompanying

check for $3,662.56. (Sept. 16,2016 Letter(Dkt. 13-3) at 2.) The letter stated:

               Enclosed please find a check .... made payable to you in full and
               final settlement ofthe claim filed. Acceptance ofthis check operates
               as a complete release and bars recovery of any additional or future
               claims against the United States ... by reason of the same subject
               matter.


(Id.) Defendant claims(Mem. at 2), and Plaintiff does not dispute (see PI. Mem.in Opp'n to

Mot.("Opp'n")(Dkt. 13-7) at EOF p.4), that Plaintiff cashed the check on or about September

27,2016. (Id)

       On October 16, 2017, USPS received a second SF-95 from Plaintiffregarding the

accident, in which Plaintiff alleged $450,000 in personal-injxiry damages. (Oct. 16, 2017 SF-95

at 2(Dkt. 13-5) at 2.) On March 26,2018, USPS sent Plaintiff's counsel a letter, stating that it
could not consider PlaintifFs new claim because "under the law, cashing of a settlement check

constitutes a full release of any and all claims arising from the same incident and bars

consideration of any further claims." (Mar. 26,2018 USPS Letter(Dkt. 13-6).)

        B.      Procedural History

        On August 31,2018, Plaintiff filed this suit, bringing a negligence claim and requesting

$450,000 in personal-injury damage. (Compl.f 17.) Defendant now moves to dismiss the

complaint in its entirety. (Mot.) Defendant maintains that:(1)the FTCA provides for a limited

waiver ofsovereign immunity;(2)the court lacks subject-matterjurisdiction over FTCA suits

arising from claims that the parties already settled;(3)the USPS did not deny any properly

presented claim (a required element of an FTCA claim); and(4)Plaintiff fails to state a claim

because her second claim regarding the crash was not a proper amendment ofthe first claim.

(See Mem. at 4-10.) Plaintiffresponds by asking the court to equitably estop Defendant from

denying her second claim. (Opp'natS.)

II.    LEGAL STANDARD


       A.      12(b)(1)

       A claim is "properly dismissed for lack ofsubject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it." Makarova v.

United States. 201 F.3d 110,113(2d Cir. 2000). "Pursuant to Rule 12(b)(1), dismissal for lack

ofsubject matter jurisdiction is appropriate if the Court determines that it lacks the constitutional

or statutory power to adjudicate the case." Lleshi v. Kerrv. 127 F. Supp. 3d 196, 199(S.D.N.Y.

2015); see Makarova.201 F.3d at 113. "A plaintiff asserting subject matterjurisdiction has the

burden ofproving by a preponderance ofthe evidence thatjurisdiction exists." Giammatteo v.

Newton.452 F. App'x 24,27(2d Cir. 2011)(cituig Makarova. 201 F.3d at 113). In resolving a
motion to dismiss for lack of subject matter jurisdiction,"the court must take all facts alleged in

the complaint as true and draw all reasonable inferences in favor of plaintiff," Nat. Res. Def.

Council V..Tohnson. 461 F.3d 164, 171 (2d Cir. 2006)(citation omitted), but "jurisdiction must

be shown affirmatively, and that showing is not made by drawing from the pleadings inferences

favorable to the party asserting it," Shipping Fin. Servs. Corp. v. Drakos. 140 F.3d 129,131

(2d Cir. 1998); see also APWU v. Potter. 343 F.3d 619,623(2d Cir. 2003). On such a motion, a

court may consider evidence outside the pleadings, such as affidavits and exhibits. Makarova.

201 F.3dat 113.


        B.      12(b)(6)

        The purpose of a motion to dismiss for failure to state a claim imder Rule 12(b)(6)is to

test the legal sufficiency of a plaintiffs claims for relief. Patane v. Clark. 508 F.3d 106,111 12

(2d Cir. 2007)(per curiam). A complaint will survive a motion to dismiss if it contains

"sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face.'" Ashcroft v. Iqbal. 556 U.S. 662,678(2009)(quoting Bell Atl. Corp. v. Twomblv.550

U.S. 544,570(2007)). "Threadbare recitals ofthe elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id.

        In reviewing a complaint on a motion to dismiss for failure to state a claim, the court

must accept as true all allegations offact in the complaint and draw all reasonable inferences in

favor ofthe plaintiff. ATSI Commc'ns.Inc. v. Shaar Fund. Ltd.. 493 F.3d 87,98(2d Cir. 2007).

"In determining the adequacy ofthe complaint,the court may consider any written instrument

attached to the complaint as an exhibit or incorporated in the complaint by reference, as well as

documents upon which the complaint relies and which are integral to the complaint." Subaru

Distribs. Corp. v. Subaru of Am..Inc., 425 F.3d 119,122(2d Cir. 2005). "[Wjhatever
documents may properly be considered in connection with the Rule 12(b)(6) motion,the bottom-

line principle is that once a claim has been stated adequately, it may be supported by showing

any set offacts consistent with the allegations in the complaint." Roth v. Jennings. 489 F.3d

499,510(2d Cir. 2007)(citation and internal quotation marks omitted).

III.   DISCUSSION


       A.      Plaintiffs Claim is Barred


               1.     Legal Standard

       The FTCA bars a plaintifffrom suing the federal government when the parties have

already settled another claim arising from the same subject matter. 28 U.S.C. § 2672("The

acceptance by the claimant of any such award, compromise, or settlement shall be final and

conclusive on the claimant, and shall constitute a complete release of any claim against the

United States and against the employee ofthe government whose act or omission gave rise to the

claim, by reason ofthe same subject matter.");^Schwarder v. United States. 974 F.2d 1118,

1124(9th Cir. 1992)("We conclude, as a matter offederal law,that an administrative settlement

reached pmsuant to section 2672 bars further claims by the settling party..."); Circelli v. United

States. No. 17-CV-5269(SDW),2018 WL 3000334, at *3(D.N.J. June 15,2018)(holding that

when the plaintiff cashed the settlement check,"any remaining claims related to the accident

were effectively released"); Laguer v. United States. 257 F. Supp. 3d 198 (D.P.R. 2017)(holding

that the plaintiff who settled his property damage claim arising out of an accident was barred

from bringing a subsequent personal injury claim related to the same accident).

               2.     Application

       When the USPS issued the $3,662.56 settlement check on or about September 16, 2016,

the letter accompanying the check explicitly stated that "acceptance ofthis check operates as a
complete release and bars recovery of any additional or future claims against the United States

... by reason ofthe same subject matter." (Mar. 26,2018 USPS Letter at 2.) The letter did not

indicate in any way that the settlement was limited to the property-damage claim or that claims

for other types of damages would be available. (Id.) By cashing the settlement check,Plaintiff

released Defendant from any additional claims related to the accident. See Circelli. 2018 WL

3000334, at *3 (stating that the plaintiffs cashing ofthe settlement check released any remaining

claims related to the accident in question). Thus, Plaintiffs suit is barred.

       B.      Equitable Estoppel

       Instead of disputing whether the FTCA's bar on suits arising from settled claims applies

to her. Plaintiff asks the court to equitably estop Defendant from denying her claim. (Opp'n at

5.) She does not explain why the court should do this.

       "The doctrine ofequitable estoppel is designed to ensxire faimess in the relationship

between parties." United States for Use & Benefit ofRobert DeFilippis Crane Serv., Inc. v.

William L. Crow Const. Co.. 826 F. Supp. 647,656(E.D.N.Y. 1993)(citation and quotation

marks omitted). Equitable estoppel "precludes a litigant from asserting a claim or defense that

might otherwise be available to him against another party who has detrimentally altered his

position in reliance on the former's misrepresentation or failure to disclose some material facts."

Id.(citation and quotation marks omitted). It is a bedrock principle "that equitable estoppel will

not lie against the Government as it lies against private litigants." Office ofPers. Mgmt. v.

Picbmnnd- 496 U.S. 414,419(1990). "'[N]ot even the temptations of a hard case' will provide a

basis for ordering recovery contrary to the terms of[a] regulation, for to do so would disregard

'the duty of all courts to observe the conditions defined by Congress for charging the public

treasury.'" Id. at 420(quoting Fed. Crop Ins. Corp. v. Merrill. 332 U.S.380, 385-86(1947)).
       Because "equitable estoppel will not lie against the Government," id, at 419,Plaintiffs

claim fails.


IV.    CONCLUSION


       For the foregoing reasons. Defendant's(Dkt. 13) motion to dismiss Plaintiffs complaint

is GRANTED.



       SO ORDERED.
                                                                     s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                         1)1ICH0LAS G. GARAUFIS
       July   2019                                                United States District Judge
